SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11299 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES (Full title of the plan) Issuer of Securities held pursuant to the Plan is ENTERGY CORPORATION 639 Loyola Avenue New Orleans, Louisiana70113 (Address of principal executive office) SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Table of Contents Page Number (a) Report of Independent Registered Public Accounting Firm 2 (b) Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31,2010 4 Notes to Financial Statements as of December 31, 2010 and 2009, and for the Year Ended December 31, 2010 5 (c) Supplemental Schedule: Form 5500, ScheduleH, PartIV, Question4i—Schedule of Assets (Held at End of Year) as of December 31, 2010 20 Note:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. (d) Signature 21 (e) Exhibit: Consent of Independent Registered Public Accounting Firm 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and Participants of the Savings Plan of Entergy Corporation and Subsidiaries We have audited the accompanying statements of net assets available for benefits of the Savings Plan of Entergy Corporation and Subsidiaries (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplementary information by fund in the statement of changes in net assets available for benefits for the year ended December 31, 2010 is presented for the purpose of additional analysis rather than to present the net assets available for benefits and changes in net assets available for benefits of the individual funds.The supplemental schedule and supplementary information by fund are the responsibility of the Plan's management.Such supplemental schedule and supplementary information by fund have been subjected to the auditing procedures applied in our audit of the basic 2010 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte& Touche LLP New Orleans, Louisiana June 24, 2011 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2010 and 2009 December 31, INVESTMENTS: Plan interest in Master Trust, at fair value $ $ RECEIVABLES: Notes receivable from participants Employer contribution - Participant contribution - Total receivables Net Assets Available for Benefits, at fair value Adjustments from fair value to contract value for fully benefit-responsive investment contracts ) ) Net Assets Available for Benefits $ $ See Notes to Financial Statements. SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2010 Supplemental Information Participant Non-Participant Directed Directed Total Additions to Net Assets attributed to: Plan interest in Master Trust investment income $ $ - $ Interest income on notes receivable from participants - Contributions: Participant - Employer - net of forfeitures - Total contributions - Other credit (debit) adjustments - net ) Total additions ) Deductions from Net Assets attributed to: Plan interest in Master Trust investment loss - Payments to participants or beneficiaries Loan and brokerage fees - Total deductions Net increase (decrease) before transfers ) Transfers: Plans transferred in - Notes receivable from participants transferred in - Interfund transfers ) - Net transfers ) Net increase in Net Assets ) Net Assets Available for Benefits: Beginning of Year End of Year $ $ $ See Notes to Financial Statements. SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2010 and 2009, and for the Year Ended December 31, 2010 Note 1.General Description of the Plan The following description of the Savings Plan of Entergy Corporation and Subsidiaries (the Entergy Savings Plan) is provided for general information only.The Entergy Savings Plan participants should refer to the Savings Plan of Entergy Corporation and Subsidiaries Plan Document, as amended, as well as the summary plan description and summaries of material modifications for a more complete description of the Entergy Savings Plan's provisions. General:The Entergy Savings Plan is a defined contribution plan of Entergy Corporation and Subsidiaries, collectively the Entergy System Companies, subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The ERISA provisions set forth the requirements for participation, vesting of benefits, fiduciary conduct for administering and handling of assets, and disclosure of Entergy Savings Plan information. The Entergy Savings Plan constitutes two types of plans qualified under Internal Revenue Code Section 401(a) as follows: · A profit sharing plan with a cash or deferred arrangement that satisfies applicable requirements for qualification and exemption under Internal Revenue Code Section 401(k); and · A stock bonus plan which constitutes an Employee Stock Ownership Plan (ESOP), as defined in Internal Revenue Code Section 4975(e)(7). The Entergy Savings Plan is administered by the Employee Benefits Committee. The chairman of the Employee Benefits Committee, who is appointed by the Personnel Committee of the Board of Directors of Entergy Corporation, appoints members to the Employee Benefits Committee. Plan amendments in 2010:The Entergy Savings Plan was amended on June 1, 2010 to (i) recognize the merger of the Savings Plan of Entergy Corporation and Subsidiaries II into the Entergy Savings Plan, effective as of June 3, 2010, (ii) allow payment of plan expenses from the plan’s administrative budget account, effective as of June 1, 2010, and (iii) clarify certain existing provisions under the plan.The Entergy Savings Plan was amended on December 13, 2010, effective as of January 1, 2011, to revise the application of the compensation limitation under Section 401(a)(17) of the Internal Revenue Code, so that participants are permitted to make contributions up to the applicable plan limits at any time during the plan year.The Entergy Savings Plan was also amended on December 13, 2010 to clarify (i) that plan participants are allowed to diversify their investments at least once each calendar quarter, as required under Section 404(c) of ERISA and as required by the Pension Protection Act of 2006 for plans that include publicly traded stock (current administration permits diversification on a daily basis) and (ii) that the beneficiary of a plan participant who dies while performing qualified military service, as defined by Section 414(u) of the Internal Revenue Code, will be entitled to any additional benefits that would have been provided if the participant had resumed employment prior to his death, as required by the Heroes Earnings Assistance and Relief Tax Act of 2008. The significant provisions of the Entergy Savings Plan, including the effect of these amendments, are described throughout this note. Trustee:The Entergy Savings Plan utilizes T. Rowe Price Trust Company as its trustee and T.Rowe Price Retirement Plan Services, Inc. as its recordkeeper and provider of other administrative services.The Entergy Savings Plan's investment options, which, except for the Entergy Stock Fund, the Vanguard Institutional Index Fund, and TradeLink, are managed by its trustee or affiliates of its trustee, are: · Entergy Stock Fund · Entergy Stable Income Fund · T. Rowe Price Balanced Fund · T. Rowe Price Equity Income Trust · T. Rowe Price Blue Chip Growth Trust · T. Rowe Price New Horizons Trust · T. Rowe Price New Income Fund · Vanguard Institutional Index Fund · T. Rowe Price Overseas Stock Fund · TradeLink Participant-Directed Brokerage Accounts · T. Rowe Price Retirement 2010 Fund · T. Rowe Price Retirement 2020 Fund · T. Rowe Price Retirement 2030 Fund · T. Rowe Price Retirement 2040 Fund · T. Rowe Price Retirement Income Fund In addition, the trustee manages the participant loan fund which is discussed below. Eligibility:The Entergy Savings Plan is available to participating Entergy System Company employees as soon as administratively practicable following the employee's employment commencement date. Contributions:The Entergy Savings Plan contributions made by or on behalf of participants are deposited with the trustee.Participants may elect to contribute, through payroll deductions, up to a total of 6% of their eligible earnings each pay period (basic contributions) for which the employing Entergy System Company will make matching contributions.Participants may make supplemental contributions up to an additional 24% of their eligible earnings each pay period for which there are no matching contributions.Basic and supplemental contributions may be made on a before-tax basis (before-tax deferral contributions), an after-tax basis, or a combination of both.Contributions are limited by federal tax legislation.The before-tax deferral contribution dollar limit for the calendar year 2010 was $16,500 per participant.The overall annual limit for 2010 for before-tax, after-tax, and company matching contributions was the lesser of 100% of the employee’s compensation for the year or $49,000.Participants who are age 50 and over at the end of the calendar year may make catch-up deferral contributions.The dollar limit for catch-up deferral contributions for the calendar year 2010 was $5,500.Based on nondiscrimination testing provisions under the Entergy Savings Plan, contributions made by highly paid employees may be limited based on the average contribution rate of non-highly paid employees. The employing Entergy System Company's matching contribution is equal to 70% of the participant's basic contribution for all participants who are non-bargaining employees and for those participants who are bargaining unit employees whose applicable collective bargaining agreement so provides. Employer matching contributions shall not be made with respect to i) catch-up deferral contributions and ii) deferral contributions that were initially designated by the participant as catch-up deferral contributions, but are subsequently determined not to be catch-up deferral contributions. The Entergy Savings Plan provides that certain amounts that originated from an employee benefit plan qualified under Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended (the Code), under an annuity contract described in Section 403(b) of the Code, under an eligible plan described in Section 457(b) of the Code or under an individual retirement account or annuity described in Section 408(a) or 408(b) of the Code may be accepted under the Entergy Savings Plan as a direct rollover or an participant rollover contribution.The Entergy Savings Plan does not accept direct rollovers or participant rollover contributions of distributions from a Roth IRA or Roth 401(k) account. Investments:Participant contributions and employer matching contributions are invested as directed by participants in accordance with the Entergy Savings Plan's investment options.Participant contributions and employer matching contributions not directed to specific investment options by the participant are invested by the trustee in one of the following T. Rowe Price Retirement Funds designated as the Entergy Savings Plan’s Qualified Default Investment Alternatives, based on the year the participant was born: · T. Rowe Price Retirement 2010 Fund · T. Rowe Price Retirement 2020 Fund · T. Rowe Price Retirement 2030 Fund · T. Rowe Price Retirement 2040Fund · T. Rowe Price Retirement Income Fund The value of investments may fluctuate with changes in market conditions.The amount of risk varies based on the fund's investment goals and composition.Participants should realize the risk associated with each investment when determining how to invest their contributions. Participants can change the investment direction for future participant contributions and employer matching contributions or reallocate the investment of the existing balance in their participant account at any time, subject to T. Rowe Price’s excessive trading guidelines. Participant accounts:Each participant's account is credited with the participant's contributions and employer matching contributions.As of the close of each business day, participant account balances are updated to reflect account activity and investment fund values.Dividends and interest payments on investments held in the participant’s account are generally reinvested in the fund that generated the dividends and interest payments.A dividend pass-through feature under the Entergy Savings Plan allows participants who have amounts invested in the Entergy Stock Fund to elect to have dividends on Entergy Corporation common stock paid directly to them instead of being reinvested in the Entergy Stock Fund. Vesting:Participants are fully vested at all times in the total value of their participant account under the Entergy Savings Plan. In-service withdrawals:While employed, participants may, with certain restrictions, withdraw all or a portion of the value of their basic and supplemental after-tax contributions, rollover contributions, and System Individual Retirement Accounts.Some employees also may withdraw all or part of their company matching contribution accounts, subject to certain restrictions and limitations.Withdrawals may be subject to a 10% premature distribution tax unless the participant is age 59-1/2 or older.A participant who has attained age 59-1/2 may withdraw all or a portion of the value from all sources in the Entergy Savings Plan.A participant may also apply for a hardship withdrawal from his before-tax deferral contributions if the participant satisfies certain financial hardship withdrawal criteria. Loans to participants:The Entergy Savings Plan has a loan provision whereby participants who are actively employed may borrow an amount, with a minimum of $1,000, from their eligible account up to a maximum of 50% of the balance of their account or $50,000, whichever is less.The amount borrowed is deducted from the participant's eligible account and repaid with interest based on the prime rate as published in the Wall Street Journal, plus 1% in accordance with an established schedule.The loan must be repaid within 4-1/2 years, or 20 years if for the acquisition of the participant's primary residence.If a participant with an outstanding loan separates from service, the remaining principal balance of the loan is treated as a taxable distribution to the participant unless the amount is repaid in full within a specified period from the date of separation. Payment of benefits:Participants become eligible to receive a single-sum distribution of the entire vested value of the participant's Entergy Savings Plan accounts upon termination of employment, retirement, disability, or death.There are certain provisions regarding deferral of distributions; installment distributions for terminated participants, retirees, and disabled participants; minimum account balances; and mandatory distributions. Generally, there are tax consequences associated with receiving a distribution from the Entergy Savings Plan, unless the taxable portion is rolled over to an individual retirement account, another retirement plan account, or eligible plan which qualifies under Sections 401(a), 403(a), 403(b), 408(a), 408(b), or 457(b) of the Internal Revenue Code.Additionally, a 10% penalty tax for early withdrawal applies, unless the distribution is received after age 59-1/2 or the participant satisfies one of certain other exemptions of the Code to such tax. Inactive accounts:Terminated participants and beneficiaries with an account balance greater than $5,000 (excluding rollovers) are allowed, under the provisions of the Entergy Savings Plan, to defer receipt of their vested account balance until distributions are required to begin under the provisions of Section 401(a)(9) of the Code.In addition, the Entergy Savings Plan includes provisions for terminated participants and beneficiaries to elect to receive benefits in the form of installment payments.The amount allocated to such participants was $423,530,992 at December 31, 2010 and $403,719,179 at December 31, 2009. Forfeiture accounts:Company matching contributions which matched a distributed excess deferral contribution are forfeited and credited to the Entergy Savings Plan’s forfeiture account.Forfeitures may, at the election of the Employee Benefits Committee, be applied toward plan administration expenses or applied to reduce employer matching contributions.The forfeiture account totaled approximately $363,185 as of December 31, 2010 and $460,499as of December 31, 2009.The activity in 2010 includes realized and unrealized appreciation on the amounts in the forfeiture account.During 2010 and 2009, administrative expenses of $165,216 and $387,028, respectively, were paid out of the forfeiture account. Note 2.Summary of Significant Accounting Policies Basis of presentation:The accompanying financial statements have been prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Use of estimates in the preparation of financial statements:The preparation of the Entergy Savings Plan financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect reported amounts in the Statements of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits, such as those regarding fair value.Adjustments to the reported amounts may be necessary in the future to the extent that future estimates or actual results are different from the estimates used in the financial statements. New accounting pronouncements:In January 2010, the Financial Account Standards Board (FASB) issued Accounting Standards update (ASU) No. 2010-06, Fair Value Measurements and Disclosures, which amends ASC 820, Fair Value Measurements and Disclosures, adding new disclosure requirements for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements, and clarification of existing fair value disclosures.ASU No. 2010-06 is effective for periods beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010.Entergy Savings Plan prospectively adopted the new guidance in 2010, except for the Level 3 reconciliation disclosures, which are required in 2011.The adoption in 2010 did not materially affect, and the future adoption is not expected to materially affect, the Entergy Savings Plan’s financial statements. In September 2010, the FASB issued ASU No. 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans.The ASU requires that participant loans be classified as notes receivable rather than a plan investment and measured at unpaid principal balance plus accrued but unpaid interest rather than fair value.The Entergy Savings Plan retrospectively adopted the new accounting in 2010.The adoption did not have a material effect on the Entergy Savings Plan’s financial statements. Master Trust:The Entergy Savings Plan investments are held in a bank-administered trust (Master Trust) established by Entergy Corporation and maintained by T. Rowe Price Trust Company (the Trustee).The Entergy Savings Plan maintains an undivided beneficial interest in each of the investment accounts of the Master Trust.Use of the Master Trust permits the commingling of the trust assets of the savings plans of Entergy Corporation and its subsidiaries for investment and administrative purposes. Investment valuation:Cash and temporary cash investments are stated at fair value.Common stock and investments in equity and fixed income securities are stated at their fair value as determined by quoted market prices on the valuation date, in compliance with the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA.Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Master Trust at year end.Common collective investment trust funds are stated at fair value based on a net asset value per share as determined by the issuer of the trust fund based on the fair value of the underlying investments. The Master Trust holds investments in fully benefit-responsive investment contracts, including guaranteed investment contracts (GICs), synthetic investment contracts (SICs), and separate account contracts (SACs), as part of the Stable Income Fund.The GICs, SICs, and SACs are discussed in detail below (Note 4).In determining estimated fair value for the GICs, a theoretical fair value is calculated by discounting expected future contract cash flows at the estimated December 31, 2010 market yields for similar investments.GIC fair value reflects interest accrued on the contract, assuming the contract is held to maturity and, therefore, not subject to any adjustments that could be assessed by the issuer for certain types of withdrawals or early surrender by the trust.The estimated fair values of the underlying assets of the SICs and SACs are presented at estimated fair value as determined by quoted market prices on the valuation date.The estimated fair value of the GICs, SICs, and SACs are presented in the investments of the Master Trust table (Note 5) and then adjusted to contract value. In accordance with accounting guidance on reporting of fully benefit-responsive investment contracts held by certain investment companies subject to the AICPA Investment Company Guide and defined-contribution health and welfare and pension plans, the statements of net assets available for benefits presents investment contracts at fair value, as well as an additional line item showing an adjustment for fully benefit-responsive contracts from fair value to contract value.The statement of changes in net assets available for benefit is presented on a contract value basis and is not affected by the accounting guidance. Notes receivable from participants:Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Administrative expenses:For the period January 1, 2010 through May 31, 2010, administrative expenses of the Entergy Savings Plan were paid first by the remaining balance in the forfeiture account and then by participating employers.Effective June 1, 2010, administrative expenses of the Entergy Savings Plan were paid first by the administrative budget, then by the remaining balance in the forfeiture account, and lastly by participating employers. Risks and uncertainties:The Entergy Savings Plan utilized various investment instruments, including common stock, mutual funds, and investment contracts. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the financial statements.There are no reserves against the contract values of the GICs, SICs, or SACs for credit risk of the contract issuers or otherwise.Investment objective and guidelines addressing investment diversification, quality, maturity, and performance standards prescribed to mitigate the potential credit risk have been established for the Entergy Savings Plan. Payment of benefits:Benefits payable for terminations and withdrawals are recorded when paid.This accounting method differs from that required in the Internal Revenue Service and Department of Labor Form 5500 (Form 5500), which requires benefits payable to be accrued and charged to net assets in the period the liability arises.Refer to Note 9 to the Financial Statements for the reconciliation to the Form 5500. Income recognition:The difference in fair value of the assets in the Master Trust from one period to the next is recognized and included in investment income in the accompanying Statement of Changes in Net Assets Available for Benefits.The investment income also includes realized gains and losses. Purchases and sales of securities within the Master Trust are accounted for on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Management fees and operating expenses charged to the Entergy Savings Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Note 3.Fair Value Measurements The Master Trust classifies its investments as follows: · Level 1 - Level 1 inputs are unadjusted quoted prices for identical assets or liabilities in active markets that the plan has the ability to access at the measurement date. · Level 2 - Level 2 inputs are inputs other than quoted prices included in level 1 that are, either directly or indirectly, observable for the asset or liability at the measurement date.Level 2 inputs include the following: o quoted prices for similar assets or liabilities in active markets; o quoted prices for identical or similar assets or liabilities in inactive markets; o inputs other than quoted prices that are observable for the asset or liability; or o inputs that are derived principally from or corroborated by observable market data by correlation or other means. If an asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. · Level 3 - Level 3 refers to securities valued based on significant unobservable inputs. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The following table sets forth by level within the fair value hierarchy a summary of the Master Trust's investments measured at fair value on a recurring basis at December 31, 2010. Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $
